DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/21 has been entered.
Applicant’s arguments, with respect to the 103 rejection have been fully considered and are persuasive.  Therefore, in view of the amendments made to the claims and the arguments presented with respect to the references, the previous 103 rejection has been withdrawn. 
The references of record do not teach in combination with all of the elements of the claim, a mobile unit that is translatable solely on the stationary base such that the knee join of the subject as placed in a straight unbent position over the stationary base, remains in a fixed location axially and unable to more non-axially inside the main magnet of the MRI scanner and does not teach of the claimed features of monitoring the load being measured by the force sensor assembly throughout an MRI scan where the processor is configured to initiate the MRI scan when the load has been applied to the subject’s knee joint for a pre-determined period of time and where the load on the knee joint is within a range throughout the MRI scan.  
	However, upon further consideration and due to lack of clarity to subject matter regarding the claimed load “range” as set forth in claims 1 and 18, a new 112 rejection is set forth below.  
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-7, 11, 13-15, 17-19, 22-24, 26, 28, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 18 are directed to “application of the load, wherein the load is within a range”.  It is not clear from the specification the support for this subject matter regarding the “range” for load.  It is suggested that the Applicant Response provide clarity on the support for this subject matter within the specification.  

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-7, 11, 13-15, 17-19, 22-24, 26, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 18-19 and claim 18 lines 17-18 recite “load on the knee joint is within a range” but it is not clear from the claim language what is meant by the “range” for the load that is applied on the knee joint.  The claims do not appear to further specify this range for the load.  It is suggested that the claim language further define the term “within a range” to provide the desired range for this load on the knee joint.  
Relevant References
7.	Other relevant references have been cited on form PTO 892 but the references do not teach combination of the claimed elements of a mobile unit that is translatable solely on the stationary base such that the knee join of the subject as placed in a straight unbent position over the stationary base, remains in a fixed location axially and unable to more non-axially inside the main magnet of the MRI scanner and does not teach of the claimed features of monitoring the load being measured by the force sensor assembly throughout an MRI scan where the processor is configured to initiate the MRI scan when the load has been applied to the subject’s knee joint for a pre-determined period of time and where the load on the knee joint is within a range throughout the MRI scan.  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/               Primary Examiner, Art Unit 3793